Exhibit 10.1

 

[g184111ksi001.jpg]

 

September 6, 2019

 

Mr. Jonathan Wolin

430 Hurlingham Avenue

San Mateo, CA  94402

 

Dear Jon,

 

As Jaguar Health places a high value on the contributions, hard work, and
dedication that you have demonstrated over the past year, we would like to
congratulate you on your promotion to Chief Compliance Officer, General Counsel
and Chief of Staff effective September 1, 2019.  Your new annual base salary has
increased to $280,800 from $260,000 and your new pay increase will be reflected
in your September 14 paycheck.  Your bonus opportunity is 40% of your base
salary earnings for the year.  Because we value the long-term incentive
compensation component of your Total Rewards package, you will also receive a
promotional stock option grant of 43,500 stock options granted and approved by
the Board of Directors on September 5, 2019.

 

Jon, once again, I wanted to thank you for accepting your new promotional
opportunity and believe in your success as a valuable member of the Jaguar
Health family!

 

Warm regards,

 

/s/ Lisa A. Conte

 

Lisa A. Conte

 

President & Chief Executive Officer

 

 

Jaguar Health, Inc. · 201 Mission Street, Suite 2375 · San Francisco, CA 94105

Tel: (415) 371-8300 · Fax: (415) 371-8311 · www.jaguar.health

 

--------------------------------------------------------------------------------